UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                             UNITED STATES

                                                       v.

                                   Airman Basic DANE A. HORAN
                                       United States Air Force

                                                ACM S32232

                                             05 February 2015

            Sentence adjudged 10 March 2014 by SPCM convened at Laughlin Air
            Force Base, Texas. Military Judge: Dawn R. Eflein (sitting alone).

            Approved Sentence: Bad-conduct discharge, confinement for 8 months,
            forfeiture of $1000.00 pay per month for 9 months, and a fine of $3000.00.

            Appellate Counsel for the Appellant: Captain Johnathan D. Legg.

            Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                    Before

                              MITCHELL, WEBER, and CONTOVEROS
                                    Appellate Military Judges

            This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                    under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred.* Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).




*
 The court notes that the court-martial order (CMO) dated 17 April 2014 incorrectly states the date range on the
Specification of Charge II. The court orders the promulgation of a corrected CMO.
Accordingly, the approved findings and sentence are AFFIRMED.



            FOR THE COURT


            STEVEN LUCAS
            Clerk of the Court




                                        2                       ACM S32232